AMENDED AND RESTATED
USPB PHANTOM UNIT BONUS
COMPENSATION POLICY
Dated: January 14, 2020

Scope and Administration. This Phantom Unit Bonus Compensation Policy (“Phantom
Unit Policy”) of U.S. Premium Beef (“USPB”) is a policy for compensating USPB
employees (“Employees” and each individual an “Employee”) by granting rights to
share in appreciation of Class A and Class B Units. This Phantom Unit Policy has
been approved by the Board of Directors and shall be administered by the chief
executive officer of USPB (“CEO”). Each Phantom Unit constitutes a unit
appreciation right under which the Employee is entitled, on exercise, to payment
of the difference between the Market Price and the Strike Price of a Phantom
Unit. The CEO shall be responsible for maintaining documentation and the Strike
Price and Market Price of the Phantom Units awarded to each Employee and for the
determination of all adjustments and payments. As part of the annual budgeting
process, the CEO shall propose and the Board of Directors shall approve, the
number of Phantom Units (Class A and Class B Units) available for awards under
the Phantom Unit Policy. The Phantom Class A and Phantom Class B Units subject
to this Phantom Unit Policy are referred to as the “Phantom Units.” The Board of
Directors may terminate the USPB Phantom Unit Policy prospectively at any time
but may not terminate any previously awarded Phantom Units.

Guidelines. The CEO shall administer this Phantom Unit Policy under the
following guidelines.

1. Award of Awardable Phantom Units. From the total Phantom Unit amount approved
by the Board of Directors, the CEO shall award Phantom Units (including an award
of Phantom Class A Units and Phantom Class B Units) to the Employees in amounts
as determined by the CEO. Each Employee’s Phantom Unit award shall vest at the
rate of one-fifth of the award (rounded to a whole number as determined by the
CEO) for each full fiscal year of employment that the Employee completes after
the award is made, unless the Board of Directors approves a different vesting
schedule at the time of award.

2.  Payment on Exercise.

(a) Amount Paid on Exercise. When an Employee exercises a Phantom Unit, USPB
will pay the Employee an amount equal to: the number of vested Phantom Units
exercised times the difference in the “Market Price” for the Class A Units and
Class B Units and the “Strike Price” for the Phantom Class A and Phantom Class B
Units. The “Market Price” is the weighted average price for the immediately
preceding fiscal year of the non- conditional unit transaction prices of
corresponding USPB Class A Units and Class B Units by Unitholders of USPB to
unaffiliated third parties. If USPB Class A Units and Class B Units are sold in
the same transaction without designating separate prices for Class A Units and
Class B Units, the price shall be allocated to Class A Units and Class B Units
according to the percentage of profits and losses allocated by USPB to Class A
Units and Class B Units respectively, under the USPB LLC Agreement, Section
3.6(b). The “Strike Price” for the Phantom Units is the greater of the Market
Price for the corresponding Phantom Units determined for the fiscal year prior
to award of the Phantom Units or the fair market value of the Phantom Units on
the date of the award determined

--------------------------------------------------------------------------------



using a reasonable valuation method that would satisfy the requirements of
Treasury Regulation section 1.409A-1((b)(5)(iv), and adjusted, as required,
under Section 3(c). To determine the Market Price corresponding to a fiscal year
there must be a number of qualifying transactions for both Class A Units and
Class B Units equal to or greater than the total number of designated Phantom
Units of the same classes. If there are less than the required number of
transactions in the prior fiscal year, then the weighted transactions from
earlier fiscal years shall be used so that the Market Price is determined from a
number of transactions consisting of the same number of units for each class as
the total number of designated Phantom Units.

(b) Exercise. After an award of Phantom Units is fully vested (i.e. after
completion of five fiscal years of employment after the date of the award), the
Employee, by written notice to the CEO, may elect to exercise up to one-fifth of
the Employee’s fully vested Phantom Units in a fiscal year. The Employee may
likewise exercise up to one-fifth of the original award in any subsequent fiscal
year. The number of Phantom Units awarded to the Employee shall be reduced by
the number of Phantom Units that the Employee has exercised. Payment of the
amount under paragraph 2(a) shall be made no later than 30 days after the
Employee notifies USPB of the number of Phantom Units being exercised.

(c) Termination. The number of vested Phantom Units remaining unexercised at the
time of an Employee’s termination of employment with USPB shall be treated as
exercised under (b) as follows: one-third shall be treated as exercised on the
termination of employment; one-third on the first anniversary of the termination
of employment; and one- third on the second anniversary of the termination of
employment. Phantom Units that are not vested on termination of employment shall
lapse.

(d) Liquidation. If all or substantially all of the assets of USPB or the
ownership interests of USPB are transferred to another party and the proceeds
are distributed to USPB Unitholders or if ownership interests of USPB are
transferred to another party in exchange for a distribution to USPB Unitholders,
all Phantom Units shall immediately vest and Employees shall be treated as
having exercised all of the Phantom Units awarded to them. The amount paid on
exercise shall be the difference between the Strike Price and an amount equal to
the distribution to Unitholders of Class A Units and Class B Units on a per unit
basis for the number of Phantom Units awarded to the Employee. The amount shall
be paid at the time distributions are made to the Unitholders.

3.  Anti-dilution.

(a) Compensation For Dilution. The Employees’ designated and vested Phantom Unit
rights under the Phantom Unit Policy shall not be diluted by actions of USPB
(other than certain events of Distribution Dilution during the fiscal year in
which the Phantom Units are designated as described below), including transfer
of assets to another entity or issuance of units such that the designated and
vested Phantom Unit rights at the time of a dilution event shall be adjusted so
that the Employee’s Phantom Unit rights are not diluted, provided, however,
USPB’s issuance of Units or distributions under the CEO Employment Agreement to
CEO, issuance of additional Units at or above the Market Price, or the issuance
of debt instruments or preferred units with fixed (interest like) returns shall
not be considered dilution of the designated and vested Employee Phantom Unit
rights.

2

--------------------------------------------------------------------------------



(b) Distribution Dilution. If there is dilution by action of USPB that results
in a cash distribution to Unitholders (other than an event described in Section
2(d) or an event not considered dilution in Section 3(a)), a “Distribution
Dilution” shall be deemed to have occurred and each Employee with outstanding
Phantom Units shall be entitled to a payment, subject to clause (iii) below, as
follows:

(i) A “Distribution Dilution” means the excess of the total amount distributed
in any tax year with respect to outstanding Units (including a distribution of
ownership rights in another entity) over the product of the total maximum tax
rate times USPB’s income less deductions (“taxable income”) for the tax year.
The maximum tax rate will be equal to the maximum federal income tax rate plus a
weighted average state income tax rate, which will be computed by multiplying
the state income tax rates for each of the states in which USPB has nexus by an
apportionment rate. The apportionment rate will be calculated by dividing each
state’s apportionment factor, determined by USPB’s tax advisor, by the total of
the apportionment factors. The determination of any Distribution Dilution will
be made within 60 days after the taxable income for the tax year for USPB is
determined in a reportable manner for USPB.

(ii) If a Distribution Dilution occurs, each Employee shall be paid an amount
with respect to the Employee’s awarded Phantom Units. Payment with respect to
vested units shall be made to the Employee after the taxable income of USPB for
the tax year attributable to which the Distribution Dilution occurred is
determined, but in no event later than March 15 of the calendar year following
the tax year for which the Distribution Dilution occurred. Payment with respect
to unvested Phantom Units shall be made to the Employee after the end of the tax
year in which the Phantom Units that were not vested become vested Phantom
Units, but in no event later than March 15 of the calendar year following the
tax year in which such units vest. The amount payable to an Employee with
respect to each Phantom Unit is equal to the amount determined by subtracting
the total maximum tax rate distributions from the total cash distributions made
by USPB to Unitholders (“Total Dilution Amount”); then the Total Dilution Amount
shall be multiplied by the percentage of profits and losses allocated to the
corresponding Class A Units and Class B Units (“Unit Dilution”); then Unit
Dilution shall be divided by the corresponding outstanding Class A Units and
Class B Units.

(iii) There shall be no payment to Employees for a Distribution Dilution as a
result of a leveraged distribution from which the proceeds are paid to Class A
Unitholders and Class B Unitholders in fiscal year 2011.

(c) Unit Dilution. If there is dilution by action of USPB that results in the
Phantom Units being diluted (other than actions not considered dilution under
Section 3(a), or dilution for which there is a distribution to USPB Unitholders
and after taking into an account any compensation for dilution under paragraph
(b) above), such as a split of USPB Units or actions that reduce the proportion
of ownership of USPB that the Phantom Units would represent if the Phantom Units
were Class A Units and Class B Units before and after the action, taking into
account capital contributions made corresponding to the action (“Unit
Dilution”); then designated and vested Phantom Units shall be increased in
proportion to the amount of dilution (the increase referred to as the
“Additional Units”). If there is Unit Dilution, the “Strike Price” for all
designated and vested Phantom Units shall be adjusted to be equal to the number
of

 

3

--------------------------------------------------------------------------------



corresponding Phantom Units of each class prior to the Unit Dilution divided by
the total number of corresponding Phantom Units after the Unit Dilution times
the Strike Price prior to the Unit Dilution. Any adjustments under this
paragraph (c) shall be made in accordance with the rules under Treasury
regulation section 1.409A-1(b)(5)(v)(D).

4.  Withholding. Upon exercise of a Phantom Unit or payment under Section 2 or
Section 3(b), USPB shall withhold from the amount otherwise payable, an amount
necessary to satisfy any applicable federal, state and local withholding tax
requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4